Celebrezze, J.,
dissenting. The majority opinion states that: “The issue of mootness of a criminal case arises only if it is shown that there is no possibility that any collateral legal consequences will be imposed upon the basis of the challenged conviction.” That is an acceptable premise.
However, the majority opinion goes on to say: “In the case at bar, appellant has failed to show that he has a substantial stake in the judgment of conviction which survives the satisfaction of the judgment imposed on him.”
It is at this juncture and from the conclusion drawn, that we part company.
While the majority find no claim of disability in appellant’s reply to the motion to dismiss in the Court of Appeals, the principal citation relied upon in the appellant’s brief and the majority opinion contains the following decisive language:
“In answering a claim that, after the payment imposed, the matter becomes moot, we refer to the statement of Holmes, J., set out above. The disgrace and legal discredit remain. It would seem that, in holding the matter moot, we are forgetting the public morals and citizenship aspects of a crimi/nal conviction; that we are placing a criminal case in the same category as a civil case. The claim of moot we believe to be untenable.” Avon v. Popa (1953), 96 Ohio App. 147, 151. (Emphasis added.)
The above quotation points directly to the question of the collateral consequences argument fortified by the rulings of the United States Supreme Court cases modifying St. Pierre v. United States (1943), 319 U. S. 41.
In Sibron v. New York (1968), 392 U. S. 40, 57, the court said:
“St. Pierre v. United States, supra, must be read in light of later cases to mean that a criminal case is moot *240only 'if it is shown that there is no possibility that any collateral legal consequences will be imposed on the basis of ■ the challenged conviction.” (Emphasis added.)
I fail to perceive in the instant case that “* * * there is no possibility that any collateral legal consequences will be imposed.”
This novel requirement by the majority, that appellant alleges such consequences, appears to this writer to have been conclusively satisfied by his memorandum in the Court of Appeals and this court’s requirement seems of dubious validity after Sibron, supra, and eases cited therein. 392 U. S. 40, 51-55. See, also, Carafas v. LaVallee (1968), 391 U. S. 234, and cases cited at page 237.
I can only conclude from the foregoing that the issues in the instant case were not moot and that the appeal should ;have been allowed.
The reason stated in the concurring opinion in support •of the affirmance “upon the basis of a waiver of the right of appeal,” lacks foundation.
The record shows that the sentence was imposed without mention of any right to appeal. Past decisions of this court malee this conclusion extremely tenuous where there is nothing to disclose that the defendant had any knowledge of this basic right nor was he advised of same.
The judgment in this case should be reversed and the cause remanded to the Courts of Appeals for its consideration.
W. BROwrr, J., concurs in the foregoing dissenting opinion.